                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD HERNANDEZ,                         :
         Plaintiff                        :
                                          :             No. 1:16-cv-02407
             v.                           :
                                          :             (Judge Kane)
WARDEN MARK ROCKOVICH,                    :
et al.,                                   :
        Defendants                        :

                                     ORDER

      AND NOW, on this 30th day of September 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants’ motion to dismiss (Doc. No. 23), is GRANTED as follows:

             a. Plaintiff’s First Amendment Access to the Courts claim against Defendants
                Larson, Rockovich, and Capitano in Count V of Plaintiff’s amended
                complaint is DISMISSED with prejudice;

             b. Defendant Capitano is DISMISSED from this action;

             c. All claims for punitive damages against Luzerne County are DISMISSED
                with prejudice; and

      2. Defendants’ motion to dismiss (Doc. No. 23), is DENIED in all other respects.


                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
